DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, 
Claims 2-5 are also rejected, due to their dependency on Claim 1. 
Double Patenting
Applicant is advised that should Claim 4 be found allowable, Claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,618,261. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent teaches a two ply tissue paper with glycerin and 1-3 propanediol, with overlapping ranges for the paper plies and the amount of glycerin and propanediol in the tissue paper.

Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/548,648 (reference application). Although the claims at issue are not identical, they are not patentably distinct the copending application teaches a two ply tissue paper with glycerin and 1-3 propanediol, with overlapping ranges for the paper plies and the amount of glycerin and propanediol in the tissue paper. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 is rejected under 35 U.S.C. 103 for being unpatentable over Konuma (JP 5337164B2) in view of Moen (US 2011/0124769).
Regarding Claim 1, 
Konuma does not specifically teach the tissue includes 1,3-propanediol and the claimed weight ratio of 1,3-propanediol to paper. 
Moen teaches a tissue paper (Abstract), where a drug/chemical composition is applied to the plies. (Abstract; Claim 1 of Moen), Moen teaches the composition can included 1,3-propanediol, which is a humectant. (Paragraph 0071). As Konuma teaches humectants are desired and Moen teaches 1,3-propanediol is a suitable humectant for tissue paper, it would have been obvious to one with ordinary skill in the art to use 1,3-proanediol as the functional compound in Konuma. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. (MPEP §2144.07). 
Konuma teaches the amount of the drug composition that is present on the plies, 1.4 to 4.5 gsm. (Paragraph 0022). Konuma teaches the basis weight per ply is 10 to 25 gsm (Paragraph 0020).  Konuma teaches that the functional compound comprises 0.01 to 22% of the drug composition. Thus, the ratio of 1,3-propanediol, functional chemical, to paper taught by Konuma overlaps the claimed range of 0.13% to 1.70%.
Regarding Claim 2, Konuma teaches the drug composition can have a basis weight of 1.4 to 4.5 gsm. (Paragraph 0022). This overlaps the claimed range of 1 to 2.2 gsm. Konuma teaches the glycerin can comprise 70 to 90% and the functional chemical, 1,3-propanediol, can comprise 0.01 to 22% of the drug composition. This creates a ratio that overlaps the claimed ratio of 1:0.03 to 1:0.25. 
Regarding Claim 3-5, 
Konuma teaches the tissue paper can have MMD of 8.0, 7.4, 8.3, and 7.6. (Table 1). Konuma teaches points that lie within the claimed range of less than 7.9. Konuma teaches MMD is a measurement of smoothness (Paragraph 0040) and higher smoothness is preferred for tissues, as it is more comfortable to a user of the tissue (Paragraph 0003). Thus, it would have been obvious to one with ordinary skill in the art to optimize the MMD to improve comfort to user. Since user comfort is an important part of a design of a tissue sheet, the calculation of an optimum MMD, a results-effective variable, to obtain a comfortable tissue sheet is well within the skill to one with ordinary skill in the art. (MPEP §2144.05, IIB). Thus, it would have been obvious to one with ordinary skill in the art to reach the claimed MMD range as taught by Konuma. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Michael Zhang/Primary Examiner, Art Unit 1781